


EXHIBIT 10.8














EXCHANGE AGREEMENT
by and among
UCP, INC.
UCP, LLC
and
PICO Holdings, Inc.
Dated as of July 23, 2013

1

--------------------------------------------------------------------------------




 


This EXCHANGE AGREEMENT (the “Agreement”) is entered into as of July 23, 2013,
by and among UCP, Inc., a Delaware corporation (“UCP ”), UCP, LLC, a Delaware
limited liability company (the “ Company ”), and PICO Holdings, Inc., a
California corporation (together with its subsidiaries other than the Company,
“PICO”), with respect to the following facts:
WHEREAS, prior to the closing of its initial public offering of Class A Shares
(the “IPO”), UCP and PICO intend to amend and restate the LLC Agreement of the
Company, amend the Certificate of Incorporation of UCP, Inc., and consummate
other related transactions, as described in the Registration Statement on Form
S-1 originally filed with the Commission on April 4, 2013, as amended
(Registration No. 333-187735);
WHEREAS, immediately prior to the closing of the IPO, the existing ownership
interests in the Company held by PICO will be converted into PICO Membership
Interests in the Company, and the existing shares of common stock of UCP will be
converted into Class B Shares of UCP;
WHEREAS, the parties hereto desire to provide for the possible future exchange
following the IPO of PICO Membership Interests in the Company for Class A Shares
of UCP, on the terms and subject to the conditions set forth herein;
WHEREAS, UCP and the Company desire to grant PICO the right to exchange any or
all of its PICO Membership Interests; provided, that UCP and the Company shall
have no obligation to acquire from PICO any PICO Membership Interests unless
PICO exercises its Exchange Right with respect to such PICO Membership Interests
in accordance herewith; and
WHEREAS, the parties intend that an exchange consummated hereunder be treated
for U.S. federal income tax purposes, to the extent permitted by law, as a
taxable sale of PICO Membership Interests.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE I
DEFINITIONS AND INTERPRETATIONS


Section 1.1    Certain Definitions. Except as otherwise expressly provided
herein, the following terms and phrases have the meanings as set forth below:


“Agreement” is defined in the preamble.
“Business Combination” is defined in the Amended and Restated Certificate of
Incorporation of UCP.
“Business Day” means any day, other than a Saturday or Sunday, on which
federally chartered banks in the United States are open for business.
“Class A Shares” means shares of Class A common stock, par value $0.01 per
share, of UCP.
“Class B Shares” means shares of Class B common stock, par value $0.01 per
share, of UCP.
“Closing” means the closing of an Exchange pursuant to Section 2.1 of this
Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the U.S. Securities and Exchange Commission or any successor
thereto.
“Company” is defined in the preamble.
“Exchange” means an exchange by PICO of one or more PICO Membership Interests
for Class A Shares pursuant to Section 2.1 of this Agreement.

2

--------------------------------------------------------------------------------




“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
“Exchange Rate” means the number of Class A Shares for which a PICO Membership
Interest is entitled to be exchanged, as provided in Section 2.2.
“Exchange Request” means a written notice to UCP, delivered at least 20 days in
advance of any Exchange, setting forth the number of PICO Membership Interests
to be exchanged for Class A Shares, as described in Section 2.1(a).
“Exchange Right” means the right of PICO to exchange from time to time one or
more PICO Membership Interests for Class A Shares pursuant to Section 2.1.
“Fiscal Quarter” means each fiscal quarter ending on the last day of each of
March, June, September and December of any Fiscal Year.
“Fiscal Year” means a period commencing January 1 and ending December 31 of each
year.
“Governmental Entity” means any court, administrative agency, regulatory body,
commission, or other governmental authority, board, bureau, or instrumentality,
domestic or foreign, and any subdivision thereof.
“IPO” is defined in the recitals.
“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements, or other restrictions on title or transfer of
any nature whatsoever.
“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Operating Agreement of the Company dated as of July 23, 2013, as such agreement
may be amended from time to time.
“Notice” is defined in Section 4.2.
“Permitted Transferee” means a permitted transferee of PICO Membership Interests
under Section 7.1 of the LLC Agreement.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee, or entity in a representative
capacity, and any government or agency or political subdivision thereof.
“PICO” is defined in the preamble.
“PICO Membership Interests” means the Series A Units held by PICO as designated
in the LLC Agreement.
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of July 23, 2013 among UCP and the other parties thereto.
“Restricted Class A Shares” is defined in Section 3.1.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“Secretary” is defined in Section 2.1(d)(i).
“UCP” is defined in the preamble.
Section 1.2    Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings and captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles and Sections are to Articles and
Sections of this Agreement unless otherwise specified. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the

3

--------------------------------------------------------------------------------




singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, restated, modified or supplemented from time to time in accordance
with the terms thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.


ARTICLE II
EXCHANGE RIGHT


Section 2.1    Exchanges.


(a)Permissible Exchanges. (i) Upon the terms and subject to the conditions of
this Article 2, PICO may, at any time and from time to time, elect to Exchange
in one or more Exchanges up to one hundred percent (100%) of its PICO Membership
Interests by delivering an Exchange Request to UCP.


(i)Upon delivery to UCP, no Exchange Request may be revoked less than five
Business Days prior to the scheduled Closing of the applicable Exchange (and UCP
shall have received notice of such revocation no later than such fifth Business
Day) unless PICO reimburses all out-of-pocket costs incurred by UCP or the
Company with respect to such requested Exchange; provided, however, that PICO
shall be entitled without reimbursing such costs either (x) to revoke such
Exchange Request at any time prior to the Closing of the applicable Exchange or
(y) to delay the Closing of the requested Exchange pursuant to this
Section 2.1(a)(ii), in each case, after the occurrence of one or more of the
following events (the date of such Closing to be determined pursuant to
Section 2.1(b)(i)): (A) any registration statement pursuant to which the Class A
Shares were to be registered for PICO at or immediately following the Closing
shall have ceased to be effective pursuant to any action or inaction by the
Commission; (B) UCP shall have failed to cause any related prospectus to be
supplemented by any required prospectus supplement necessary to effect such
sale; (C) UCP shall have exercised its right to defer, delay or suspend the
filing or effectiveness of a registration statement (whether pursuant to the
Registration Rights Agreement or otherwise), and such deferral, delay or
suspension shall affect the ability of PICO to have its Class A Shares
registered at or immediately following the Closing; (D) at such time when a
representative of PICO is not serving on the Board of Directors of UCP, UCP
shall have disclosed to PICO any material non-public information concerning UCP,
the receipt of which results in PICO being prohibited or restricted from selling
Class A Shares at or immediately following the Closing without disclosure of
such information (and UCP does not permit or make such disclosure); (E) the
Commission shall have issued a stop order relating to the registration statement
pursuant to which the Class A Shares were to be registered on behalf of PICO at
or immediately following the Closing; (F) the Closing, or the closing of the
registered offering or the effectiveness of any registration, shall have been
delayed due to any facts or circumstances; (G) there shall have occurred a
material disruption in the securities markets generally or in the market or
markets in which the Class A Shares are then traded; (H) there shall be in
effect an injunction, a restraining order or a decree of any nature of any
Governmental Entity that restrains or prohibits the exchange of PICO Membership
Interests for Class A Shares or the registration or sale of any Class A Shares
pursuant to a registration statement; or (I) UCP shall have failed to comply in
all material respects with its obligations under the Registration Rights
Agreement, and such failure shall have affected the ability of PICO to
consummate the sale of Class A Shares in a manner not expressly contemplated in
clauses (A) through (H) above; provided further, however, that in no event shall
PICO have controlled or intentionally influenced any facts, circumstances, or
persons in connection therewith (except in the good faith performance such
Person’s duties as an officer or director of UCP) in order to provide PICO with
a basis for such delay or revocation.


(ii)Each Exchange Request shall set forth the number of PICO Membership
Interests PICO wishes to Exchange for Class A Shares at the applicable Closing.
If any Exchange Request is made in connection with a contemplated underwritten
offering of Class A Shares and such underwritten offering includes any option
being granted to the underwriters or any other Person to acquire an additional
number of Class A Shares in connection with such offering, then (A) each
Exchange Request related to PICO Membership Interests to be exchanged for
Class A Shares that will be included in such underwritten offering shall also
specify the maximum number of additional PICO Membership Interests that PICO
desires to have exchanged in the event that such option is exercised (it being
understood that (x) the party exercising such option may have the right to do so
in part, in which case the additional PICO Membership Interests exchanged in
connection with such offering will be limited to the amount necessary to fulfill
the delivery obligation with respect to the Class A Shares that are actually to
be acquired upon exercise of such option, and (y) the allocation of Class A
Shares to be acquired pursuant to an exercise of any such option among the
Persons participating in such offering may not be known at the time of the
delivery of the original Exchange Request, in which case the number of
additional PICO Membership Interests potentially to be exchanged will be
communicated to UCP pursuant to a supplement to the Exchange Request delivered
promptly following the time at

4

--------------------------------------------------------------------------------




which such determination is made, which supplement to the Exchange Request need
not be delivered 20 days in advance of the applicable exchange) and (B) the
Closing of the exchange of any additional PICO Membership Interests to fulfill a
PICO Member’s delivery obligation with respect to the Class A Shares that are to
be acquired upon exercise of any such option will occur immediately prior to the
time that delivery of the Class A Shares is to be made.


(iii)PICO shall represent in the Exchange Request that it owns the PICO
Membership Interests to be delivered at the applicable Closing pursuant to
Section 2.1(d)(i) and Section 2.1(d)(ii), free and clear of all Liens, except as
set forth therein and other than transfer restrictions imposed by or under
applicable securities laws and this Agreement and the LLC Agreement, and, if
there are any Liens identified in the Exchange Request, PICO shall covenant that
it will deliver at the applicable Closing evidence reasonably satisfactory to
UCP that all such Liens (other than transfer restrictions imposed by or under
applicable securities laws, this Agreement, or the LLC Agreement) have been
released.


(iv)Notwithstanding anything to the contrary herein, no exchange shall be
permitted (and, if attempted, shall be void ab initio) if, in the good faith
determination of the Company, such exchange would pose a material risk that the
Company would be taxable as a corporation as a result of being characterized as
a “publicly traded partnership” as defined in Section 7704 of the Code.


(v)Each exchange pursuant to this Section 2.1(a) shall be at the Exchange Rate
and Share Exchange Rate in effect at the applicable Closing.
(b)Closing. (i) If an Exchange Request has been delivered pursuant to
Section 2.1(a)(i), then (subject to Sections  2.1(a)(ii) and 2.1(a)(iii)) the
Closing of such Exchange shall occur on the date that is the later of (x) (1)
for an Exchange Request applying to the lower of (I) one tenth of one percent
(.1%) of the PICO Membership Interests held by PICO on the date of this
Agreement, or (II) that would result in the issuance of Class A shares having a
market value (based on the closing price on the date of the Exchange Request) of
at least $100,000, the fifth Business Day following the date on which the
Exchange Request has been delivered, and (2) for any other Exchange Request, the
fifth Business Day following the last Business Day of the month during which
such Exchange Request has been delivered and (y) the fifth Business Day
following the date on which the conditions giving rise to any delay pursuant to
Section 2.01(a)(ii) cease to exist. Subject to the immediately preceding
sentence, the parties shall effect the Closing at such time, at such place, and
in such manner, as UCP shall reasonably specify.


(i)If UCP enters into an agreement to consummate a Business Combination, UCP
shall give PICO at least 20 Business Days’ notice of the closing thereof, if
practicable, and UCP shall cause such agreement to provide that, at PICO’s
request, PICO shall be entitled to Exchange its PICO Membership Interests for
Class A Shares immediately prior to the closing of the Business Combination in
order for PICO to be able to receive the amount and type of consideration
payable pursuant to such Business Combination to holders of Class A Shares, and
such agreement shall provide that PICO shall be entitled to revoke such request
on up to two Business Days’ notice to UCP prior to the closing thereof. If any
Person commences a tender offer or exchange offer for any of the outstanding
shares of UCP’s stock, UCP shall use reasonable efforts to cause such Person to
provide that the terms of such offer shall entitle PICO to exchange its PICO
Membership Interests for Class A Shares immediately prior to the consummation of
such tender offer or exchange offer in order for PICO to participate in such
tender offer or exchange offer, and to permit PICO to revoke such request on up
to two Business Days’ notice to such Person prior to the closing thereof. The
Closing for any Exchange occurring pursuant to this Section 2.1(b)(ii) shall
occur immediately prior to, but remain subject to the consummation immediately
after of, the Business Combination, tender offer or exchange offer, as
applicable, and such Exchange shall be reversed immediately if such Business
Combination, tender offer or exchange offer, as applicable, shall fail to be
consummated after such Exchange.


(ii)Upon the Closing, (A) all rights of PICO as holder of the PICO Membership
Interests being exchanged shall terminate, (B) the PICO Membership Interests
delivered at the Closing shall automatically be cancelled on the books and
records of the Company and shall no longer be deemed to be issued and
outstanding membership interests of the Company, and (C) PICO shall be treated
for all purposes as the holder of the Class A Shares delivered at the Closing.


(c)Closing Conditions. (i) The obligation of any of the parties to consummate an
exchange pursuant to this Section 2.1 shall be subject to the condition that
there shall be no injunction, restraining order or decree of any nature of any
Governmental Entity that is then in effect that restrains or prohibits the
Exchange of PICO Membership Interests for Class A Shares.


(i)The obligation of UCP to consummate an exchange pursuant to this Section 2.1
shall be subject to (A) the delivery by PICO of the items specified in clauses
(i), (ii) and (iii) of Section 2.1(d) and (B) the good faith determination by
UCP that such exchange would not violate any contract, commitment, agreement,
instrument, arrangement, understanding, obligation, or undertaking to which UCP
is subject.

5

--------------------------------------------------------------------------------






(d)Closing Deliveries. At or prior to each Closing:


(i)to the extent that PICO’s PICO Membership Interests are certificated, PICO
shall deliver to UCP one or more certificates representing the number of PICO
Membership Interests specified in the applicable Exchange Request (or an
affidavit of loss in lieu thereof in customary form, but without any requirement
to post a bond or furnish any other security), accompanied by security transfer
powers, in form reasonably satisfactory to the corporate secretary of UCP (the
“Secretary ”), duly executed in blank by PICO or PICO’s duly authorized
attorney, to be exchanged for Class A Shares based on the Exchange Rate in
effect at the applicable Closing;


(ii)PICO shall represent in writing, and at UCP’s reasonable request deliver
confirmatory evidence reasonably satisfactory to UCP, that no Liens exist on the
PICO Membership Interests delivered pursuant to Sections 2.1(d)(i) (other than
transfer restrictions imposed by or under applicable securities laws, the LLC
Agreement or this Agreement), or that such Liens have been released;


(iii)if PICO delivers to UCP, pursuant to Section 2.1(d)(i), a certificate
representing a number of PICO Membership Interests that is greater than the
number of PICO Membership Interests specified in the applicable Exchange
Request, UCP will deliver (or cause the Company to deliver) to PICO certificates
representing the excess PICO Membership Interests; and


(iv)UCP shall deliver or cause to be delivered to PICO, for credit to the
account or at the address specified by PICO in the Exchange Request, the number
of Class A Shares that PICO is entitled to receive for PICO Membership Interests
in the Exchange. If no account or address is specified in the Exchange Request,
the Class A Shares shall be delivered to PICO at the then-acting registrar and
transfer agent of the Class A Shares or, if there is no then-acting registrar
and transfer agent of the Class A Shares, at the principal executive offices of
UCP.


Section 2.2    Adjustment. On the date hereof, the Exchange Rate shall be 1 for
1. The Exchange Rate shall be adjusted accordingly if there is: (i) any
subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
PICO Membership Interests that is not accompanied by an identical subdivision or
combination of the Class A Shares; or (ii) any subdivision (by any stock split,
stock dividend or distribution, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, reorganization, recapitalization or otherwise) of the Class A
Shares that is not accompanied by an identical subdivision or combination of the
PICO Membership Interests. If there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Shares are
converted or changed into another security, securities or other property, then
upon any subsequent exchange, PICO shall be entitled to receive the amount of
such security, securities or other property that PICO would have received if
such exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Shares are converted or changed into another security,
securities or other property, this Section 2.2 shall continue to be applicable,
mutatis mutandis, with respect to such security or other property.


Section 2.3    Expiration. In the event that the Company is dissolved,
liquidated or wound up pursuant to the LLC Agreement or otherwise, any Exchange
Right shall expire upon final distribution of the assets of the Company pursuant
to the terms and conditions of the LLC Agreement.


Section 2.4    Reservation of Class A Shares; Listing. UCP shall at all times
reserve and keep available out of its authorized but unissued Class A Shares,
solely for the purpose of issuance upon an Exchange, such number of Class A
Shares as shall be issuable upon any such Exchange; provided that nothing
contained herein shall be construed to preclude UCP from satisfying its
obligations in respect of any such Exchange by delivery of Class A Shares it has
purchased (which may or may not be held in the treasury of UCP). UCP shall
deliver Class A Shares that have been registered under the Securities Act with
respect to any exchange to the extent a registration statement is effective and
available for such shares. If any Class A Shares require registration with or
approval of any Governmental Entity under any federal or state law before such
Class A Shares may be issued upon an exchange, UCP shall cause such Class A
Shares to be duly registered or approved, as the case may be. UCP shall use its
commercially reasonable efforts to list the Class A Shares required to be
delivered upon any such exchange prior to such delivery upon each national
securities exchange upon which the outstanding Class A Shares are listed at the
time of such

6

--------------------------------------------------------------------------------




exchange (it being understood that any such shares may be subject to transfer
restrictions under applicable securities laws). UCP covenants that all Class A
Shares issued upon an exchange will, upon issuance, be validly issued, fully
paid and non-assessable. UCP also covenants that, without the written consent of
PICO, it will not enter into any contract, commitment, agreement, instrument,
arrangement, understanding, obligation or undertaking that would restrict the
ability of PICO to exercise its Exchange Rights hereunder.


Section 2.5    Recapitalization. This Agreement shall apply to the PICO
Membership Interests held by the PICO and its Permitted Transferees as of the
date hereof, as well as any PICO Membership Interests hereafter acquired by PICO
and its Permitted Transferees. This Agreement shall apply to, mutatis mutandis ,
and all references to “PICO Membership Interests” shall be deemed to include,
any security, securities or other property of the Company that may be issued in
respect of, in exchange for or in substitution of PICO Membership Interests, by
reason of any distribution or dividend, split, reverse split, combination,
reclassification, reorganization, recapitalization, merger, exchange (other than
an Exchange) or other transaction.


ARTICLE III
TRANSFER RESTRICTIONS


Section 3.1    General Restrictions on Transfer. (a) PICO understands and agrees
that the Class A Shares received by such PICO in any exchange (any such Class A
Shares, “ Restricted Class A Shares”) may not be transferred except in
compliance with registration requirements of the Securities Act or exemptions
therefrom.


(a)PICO understands and agrees that, until registered under the Securities Act,
the Restricted Class A Shares are restricted securities under the Securities Act
and the rules and regulations promulgated thereunder. PICO agrees that it shall
not transfer any Restricted Class A Shares (or solicit any offers in respect of
any transfer of any Restricted Class A Shares), except in compliance with the
Securities Act, any other applicable securities or “blue sky” laws, and the
terms and conditions of this Agreement.


(b)Any attempt to transfer any Restricted Class A Shares not in compliance with
this Agreement shall be void ab initio, and UCP shall not, and shall cause any
transfer agent not to, give any effect in UCP’s stock records to such attempted
transfer.


Section 3.2 Legends. (a) In addition to any other legend that may be required,
subject to Section 3.2(b), each certificate for Restricted Class A Shares issued
to PICO (or any of its Permitted Transferees) shall bear a legend in
substantially the following form:


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACTOF 1933, AS
AMENDED, OR ANY NON -U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH. THIS SECURITY
IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
EXCHANGE AGREEMENT DATED AS OF July 23, 2013 AS THE SAME MAY BE AMENDED FROM
TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF, COPIES OF WHICH MAY BE
OBTAINED UPON REQUEST FROM THE CORPORATE SECRETARY OF UCP, INC. OR ANY SUCCESSOR
THERETO.
(b)If any Restricted Class A Share is eligible to be sold pursuant to Rule
144(b)(1) under the Securities Act (or any successor provision), upon the
written request of the holder thereof, accompanied (if UCP shall so request) by
an opinion of counsel reasonably acceptable to UCP, UCP shall issue to such
holder a new certificate evidencing such Restricted Class A Share without the
first sentence of the legend required by Section 3.2(a) endorsed thereon. If any
Restricted Class A Share ceases to be subject to any and all restrictions on
transfer set forth in this Article 3, then UCP, upon the written request of the
holder thereof, shall issue to such holder a new certificate evidencing such
Restricted Class A Share without the second sentence of the legend required by
Section 3.2(a) endorsed thereon.


Section 3.3    Permitted Transferees. Subject to this Article III, PICO may at
any time transfer any or all of its Restricted Class A Shares to one or more of
its Permitted Transferees or to any other Person in a transaction not in
contravention of, and in accordance with, the LLC Agreement, so long as (a) such
transferee shall have agreed in writing to be bound by the terms of this
Agreement as provided in Section 4.3 and (b) the transfer to such transferee is
in compliance with the Securities Act and any other applicable securities or
“blue sky” laws.

7

--------------------------------------------------------------------------------




ARTICLE IV
OTHER AGREEMENTS; MISCELLANEOUS


Section 4.1    Expenses. Each party hereto shall bear its own expenses in
connection with the consummation of any of the transactions contemplated hereby,
whether or not any such transaction is ultimately consummated, except that UCP
shall bear any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Exchange and UCP shall promptly
cooperate in all filings required to be made under the Hart-Scott-Rodino
Antitrust Improvement Act of 1976, as amended, in connection with any Exchange
(but UCP shall not be obligated to bear, and shall be reimbursed by PICO for,
the expenses of any such filing or of any information request from any
Governmental Entity relating thereto); provided, however, that if any
certificate is to be issued pursuant to Section 2.1(d)(v) in a name other than
that of PICO, then the Person or Persons requesting the issuance thereof shall
pay to UCP the amount of any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, such Exchange or
shall establish to the reasonable satisfaction of UCP that such tax has been
paid or is not payable.


Section 4.2    Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) to any party shall be in writing and shall be
delivered in person or sent by facsimile (provided a copy is thereafter promptly
delivered as provided in this Section 4.2) or nationally recognized overnight
courier, addressed to such party at the address or facsimile number set forth
below, or such other address or facsimile number as may hereafter be designated
in writing by such party to the other parties:


If to UCP or the Company, to:
6489 Camden Avenue, Suite 204
San Jose, CA, 95120
Telephone: (408) 323-1113
Facsimile: (408) 323-1114
Attention: Dustin L. Bogue
with a copy (which shall not constitute notice to UCP or the Company) to:
UCP, Inc.
Attention: W. Allen Bennett
6489 Camden Avenue, Suite 204
San Jose, CA, 95120
Telephone: (408) 323-1113
Facsimile: (408) 323-1114
If to PICO, to:
7979 Ivanhoe Avenue, Suite 300
La Jolla, CA 92037
Attention: President
Fax: 858-456-6480
with a copy (which shall not constitute notice to PICO) to:
DLA Piper LLP (US)
Attention: Douglas J. Rein
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Telephone: 858-677-1443
Facsimile: 858-677-1401
Each Notice shall be deemed received on the date sent to the recipient thereof
in accordance with this Section 4.2, if sent prior to 5:00 p.m. in the place of
receipt and such day is a Business Day; otherwise, such Notice shall be deemed
not to have been received until the next succeeding Business Day.
Section 4.3    Permitted Transferees. To the extent that PICO (or an applicable
Permitted Transferee of PICO) validly transfers after the date hereof any or all
of its PICO Membership Interests to a Permitted Transferee of such Person or to
any other Person in a transaction not in contravention of, and in accordance
with, the LLC Agreement, then the transferee thereof shall have the right to
execute and deliver a joinder to this Agreement, in form and substance
reasonably satisfactory to UCP. Upon execution of any such joinder, such
transferee shall, with respect to such transferred PICO Membership Interests,

8

--------------------------------------------------------------------------------




be entitled to all of the rights and bound by each of the obligations applicable
to the relevant transferor hereunder; provided that the transferor shall remain
entitled to all of the rights and bound by each of the obligations with respect
to PICO Membership Interests that were not so transferred.


Section 4.4    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.


Section 4.5    Counterparts. This Agreement may be executed (including by
facsimile transmission with counterpart pages) in one or more counterparts, each
of which shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both parties
need not sign the same counterpart.


Section 4.6    Entire Agreement; No Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties with respect to the subject matter
hereof and (b) is not intended to confer upon any Person, other than the parties
hereto and their Permitted Transferees, any rights or remedies hereunder.


Section 4.7    Further Assurances. Each party hereto shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by any other party hereto to give
effect to and carry out the transactions contemplated herein.


Section 4.8    Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware without
regard to conflicts of law principles thereof.


Section 4.9    Consent to Jurisdiction. The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought and maintained exclusively in the United
States District Court for the Northern District of California or the Superior
Court of the State of California located in the County of Santa Clara. Each of
the parties irrevocably consents to submit to the personal jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding. Process in any such suit, action or proceeding in such
courts may be served, and shall be effective, on any party anywhere in the
world, whether within or without the jurisdiction of any such court, by any of
the methods specified for the giving of Notices pursuant to Section 4.2. Each of
the parties irrevocably waives, to the fullest extent permitted by law, any
objection or defense that it may now or hereafter have based on venue,
inconvenience of forum, the lack of personal jurisdiction and the adequacy of
service of process (as long as the party was provided Notice in accordance with
the methods specified in Section 4.2) in any suit, action or proceeding brought
in such courts.


Section 4.10    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.


Section 4.11    Amendments; Waivers. (a) No provision of this Agreement may be
amended or waived unless such amendment or waiver is approved in writing by UCP,
the Company and PICO and any Permitted Transferees holding at least sixty-six
and two-thirds percent (66-2/3%) of the outstanding PICO Membership Interests.


(a)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.


Section 4.12    Assignment. Except as contemplated by Section 4.3 and except
that the rights to have a legend removed from a certificate representing
Restricted Class A Shares in accordance with Section 3.2(b) shall be deemed
automatically assigned in connection with any transfer not prohibited hereunder,
neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties.

9

--------------------------------------------------------------------------------




Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective
successors, assigns and Permitted Transferees.


Section 4.13    Tax Treatment. The parties to this Agreement intend that this
Agreement shall be treated as part of the partnership agreement of the Company
pursuant to Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations promulgated thereunder. Except as
otherwise required by applicable law: (a) the parties shall report each Exchange
consummated hereunder as a taxable sale of PICO Membership Interests by PICO to
UCP; and (b) no party shall take a contrary position on any income tax return,
amendment thereof or communication with a taxing authority (unless a final
determination requires a different tax treatment).


Section 4.14    Effective Date. This Agreement shall become effective upon the
IPO and shall be of no force and effect prior to the IPO.




[Signature Page Follows]

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.
UCP, INC.
 
 
 
 
 
 
 
 
By:  /s/ Dustin L. Bogue
 
 
Name: Dustin L. Bogue
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
UCP, LLC
 
 
 
 
 
 
 
 
By: /s/ John R. Hart
 
 
Name: John R. Hart
 
 
Title: Chairman
 
 
 
 
 
PICO HOLDINGS, INC.
 
 
 
 
 
 
 
 
By: /s/ Max C. W. Webb
 
 
Name: Max C. W. Webb
 
 
Title: Chief Financial Officer
 
 






11